Seabury, J.
The plaintiffs sold and delivered goods to the defendant and received payment of the principal of the *90debt and bring this action to recover the amount of interest which accrued upon it before the principal was paid. Judgment was rendered in favor of the plaintiffs for interest on each item of goods sold for a period commencing thirty days after the delivery of each bill of goods. The only question raised upon this appeal is whether the plaintiffs were entitled to recover interest. The plaintiffs proved an agreement by the defendant to pay interest. The appellant claims that the interest cannot be separated from the principal and that an independent action cannot be brought for its recovery. He fails to distinguish between cases where interest is recoverable as damages and those cases where interest is due upon a contract. In the latter class of cases, a separate action may be brought for the recovery of the interest due. 22 Cyc. 1570. The interest which accrued upon the principal debt for the goods sold was an integral part of the debt itself; and the plaintiffs, having recovered only a part of the sum due them, should not be deprived of the judgment which they have recovered for the balance.
The judgment is affirmed, with costs.
Gildersleeve, J., concurs.